DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to Amendment, filed on 07/18/2022.
Claims 1, 2, 6-9 and 12-14 have been amended.  Claims 3 and 10 have been canceled. Claims 1-2, 4-9 and 11-15 are presented for examination, with claims 1 and 8 being independent.

Claim Rejections - 35 USC § 112
Applicant amend claim 1 regarding the claims rejection under 35 USC § 112(b) is acknowledged.  The rejection to the claims under 35 USC § 112(b) is withdrawn.  However, the amended claim 1 recites a system, indicating physical structures; but, bodies of the claim recite only module and engine components that are not defined within the specification as being specific physical structures; therefore, claim 1 and it dependencies have been rejected under 35 USC § 101 – software per se (please see below 101 rejection).  

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In independent claim 1, the preamble of the claim recites a system, indicating structure, but the components of the system have been interpreted as encompassing software per se (e.g. a similarity searcher, a difference calculator, a storage manager); there is no hardware has been claimed.  Thus, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter. As such, it fails to fall within a statutory category. It is, at best, functional descriptive material per se. The Applicant may overcome this rejection by reciting the specific physical structures that make up the system (as supported by the specification).
	Subsequently claims 2, and 4-7 are also considered to be nonstatutory under 35 USC 101.

Applicant’s amendment/argument with regard to rejection of claims 1-2, 4-9 and 11-15 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim, e.g. claim 1, is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: search(ing) …, calculat(ing)…, stor(ing)…, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. In addition, the recited “an associative memory” is generic computer components for performing generic computer functions, e.g. “search(ing) …, calculat(ing)…, stor(ing)…”  that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; it does not change the analysis. Further, it is unsure that the recited “an associative memory” is a part of the deduplication system or not.  Thus, the amended limitations do not automatically render a claim eligible.
For the above reasons, the Examiner maintains the rejections to claims 1 and 11 and theirs dependency claims 2, 4-7, 9 and 11-15 under 35 U.S.C 101 as following:

Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for data deduplication. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1 and 8
Independent claims 1 and 8 recite limitations of, 
search(ing) in a fingerprint database storing a plurality of fingerprints, for a similar fingerprint resembling a new fingerprint of an input block; compute/calculating a difference block between said input block and a similar block associated with said similar fingerprint, if found; and 
stor(ing) said difference block in a storage unit, if said difference block is not empty
said storage manager to store said plurality of fingerprints in columns of an associative memory device, and
said similarity searcher is implemented on said associative memory device. 

The limitations of search(ing) …, updat(ing) …, and stor(ing),  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind; i.e. abstract idea(s).  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting a similarity searcher, a difference calculator, a storage manager,  a fingerprint creator, a block splitter, a collision resistance fingerprint creator, an exact searcher,  the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims are directed to an abstract idea; thus, the claims are not patent eligible. 
The limitation of compute/calculating… correspond to ideas held ineligible by the courts, such as “Mathematical concepts” grouping of abstract ideas.  

Claims 2, 4-7,  9 and 11-15
The limitations as recited in claims 2, 4-7, 9 and 11-15 are simply describe the concepts for data deduplication.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2, 4-7, 9 and 11-15 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al., US 2008/0005141 (hereinafter “Zheng”).
Regarding claim 1, Zheng discloses, A deduplication system comprising: 
a similarity searcher to search, in a fingerprint database storing a plurality of fingerprints associated with blocks of data on a storage unit for a similar fingerprint resembling a new fingerprint of an input block (e.g. The deduplication module 284 and fingerprint extraction layer 286 communicate with a fingerprint queue 287 and a fingerprint database 288, each of which stores fingerprint records which, in turn, are used to identify duplicate data blocks, fingerprint comparison and data deduplication functionality.  The data deduplication module 284 periodically compares the fingerprints to identify duplicate fingerprints, which, in turn, indicate duplicate data blocks; where fingerprints stored in the fingerprint queue 287 are compared to fingerprints stored in the fingerprint database 288, Zheng: [0044],[0076], [0079] and Fig. 11); 
a difference calculator to compute a difference block between said input block and a similar block associated with said similar fingerprint, if found (e.g. the duplication module, in the operating system, prior to deduplication or periodically comparation, compared the identified data blocks byte-by-byte to verify that they are actual duplicates, different values may be copied into the RAID checksum, Zheng: [0016],[0076] and [0077]); and 
a storage manager to update said fingerprint database with said new fingerprint and to store said difference block in a storage unit, if said difference block is not empty (e.g. the fingerprint records stored in the fingerprint queue 287 are copied to the fingerprint database 288.  Alternatively, newly generated fingerprint records may be stored directly to the fingerprint database 288 for immediate comparison and processing, Zheng: [0079]-[0080]);
said storage manager to store said plurality of fingerprints in columns of an associative memory device (e.g. a hash table containing fingerprints of previously stored blocks stored in fingerprint database 288, which stored fingerprint records, reside in the storage system memory, Zheng: [0011] and [0044]), and
said similarity searcher is  implemented on said associative memory device (e.g. The deduplication module 284 and fingerprint extraction layer 286 communicate with a fingerprint queue 287 and a fingerprint database 288, each of which stores fingerprint records which, in turn, are used to identify duplicate data blocks, fingerprint comparison and data deduplication functionality. Illustratively, the fingerprint queue 287 and fingerprint database 288 reside in the storage system memory; thus, it is understood that the similarity searcher is implemented on associative memory device, e.g. storage system memory 124, Zheng: [0011],  [0044] and Fig. 1).

Regarding claim 2, Zheng further discloses, wherein said storage manager to store said input block if said similar fingerprint was not found (e.g. According to the illustrative embodiment, where there is a probability of false positives, fingerprint records containing false positive fingerprints may be retained.   For example, FIG. 12D illustrates fingerprints "C" and "G" corresponded to actual duplicate data blocks, but fingerprint "D" was a false positive. Therefore, the duplicates of fingerprints "C" and "G" were eliminated, and their corresponding data blocks were deduplicated. The duplicate of fingerprint "D", however, was retained and merged into the fingerprint database 288. If a new data block with fingerprint "D" were to be created, then it would be compared to either one or both of the preexisting data blocks with a "D" fingerprint, Zheng: [0084]).  

Regarding claim 5, Zheng further discloses, wherein said fingerprint database is arranged in a multi-level structure wherein upper levels comprise centroids to clusters in lower levels, and a lowest level comprises fingerprints of blocks, said centroids calculated from said fingerprints (e.g. The storage system 120 includes a storage operating system 200 that illustratively implements a high-level module, such as a file system, to logically organize the information as a hierarchical structure of directories, files, and special types of files called virtual disks (hereinafter "blocks") on the disks, Zheng: [0032]).

Regarding claim 6, Zheng further discloses, wherein said storage manager to store fingerprints of an uppermost level in columns of said associative memory device and wherein said search in said uppermost level is performed inside said associative memory device and said search in lower levels is performed in a CPU (e.g. a hash table containing fingerprints of previously stored blocks stored in fingerprint database 288 reside in the storage system memory, Zheng: [0011] and [0044].  The dotted line surrounding the inode 300 indicates the in core representation of the on-disk inode structure. The in core structure is a block of memory that stores the on-disk structure plus additional information needed to manage data in the memory (but not on disk). The additional information may include, e.g., a "dirty" bit 360. After data in the inode (or block) is updated/modified as instructed by, e.g., a write operation, the modified data is marked "dirty" using the dirty bit 360 so that the inode (block) can be subsequently "flushed" (stored) to disk, Zhang: [0057]-[0058]).  

Claims 8-9 and 12-13 recite a method comprising steps are similar to subject matters of claims 1-2 and 5-6.  Therefore, claims 8-9 and 12-13 have been rejected by the same reason as discussed in claims 1-2, and 5-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2008/0005141 (hereinafter “Zheng”), and further in view of Lambright et al., US 2016/0019232 (hereinafter "Lambright").
Zheng does not directly or explicitly disclose claim 4.
Regarding claim 4, Lambright teaches: 
a fingerprint creator to create said new fingerprint using a locality-sensitive hashing (LSH) algorithm to create slightly different new fingerprints to slightly different input blocks (e.g. the fingerprints in set-based LSH are generated using a min-wise independent permutations locality sensitive hashing (minhash) algorithm. The minhash algorithm finds similar sets of data elements (as opposed to similar vectors) in a given dataset).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include distributed deduplication using locality sensitive hashing as taught by Lambright to provide a technique for lowering a total cost of ownership for backup and/or archive storage systems by reducing redundant data.
Claim 11 recites a method comprising steps are similar to subject matters of claim 4.  Therefore, claim 11 has been rejected by the same reason as discussed in claim 4.


Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2008/0005141 (hereinafter “Zheng”), and further in view of Goss et al., US 2014/0229790 (hereinafter "Goss").
Regarding claim 7, Zhang further discloses: 
a block splitter to split said input block to smaller sub-blocks (e.g. a block of data has been partitioned into sub-blocks, the hash value of each sub-block is calculated to form a table of hash values. The hash table is then used to determine if a new sub-block is identical to any sub-block whose hash value has previously been stored in the hash table, Zhang: [0010]); 
Zheng does not directly or explicitly disclose:
a collision resistance fingerprint creator to create a collision resistance fingerprint for each of said sub-blocks; and
an exact searcher to search in said fingerprint database for identical fingerprints matching said collision resistance fingerprints, 
said storage manager to update said fingerprint database with said collision resistance fingerprints and to store sub-blocks for which identical fingerprints were not found.
Goss teaches:
a collision resistance fingerprint creator to create a collision resistance fingerprint for each of said sub-blocks (e.g. The hash generator 222 generates the hash values using a hash function, which can be characterized as any number of different types of algorithms that map a first data set (a "key") of selected length to a second data set (a "hash value") of selected length. In many cases, the second data set will be shorter than the first set. The hash functions used by the hash generator should be transformative, referentially transparent, and collision resistant.  Collision resistance is a characteristics indicative of the extent to which two inputs having different bit values do not map to the same output hash value. The hash function(s) employed by the generator 222 can take any number of forms, such as checksums, check digits, fingerprints, cryptographic functions, parity values, etc., Goss: [0076]-[0077]); and
an exact searcher to search in said fingerprint database for identical fingerprints matching said collision resistance fingerprints (e.g. A newly generated hash value (HASH X) for new cached write data is generated in accordance with FIG. 14. A search is made to identify a match between the input HASH X and the contents of the hash fields, Goss: [0080]), 
said storage manager to update said fingerprint database with said collision resistance fingerprints and to store sub-blocks for which identical fingerprints were not found (e.g. If a mismatch exists between the respective sets of ECC data, as signified at block 210, the storage manager 202 proceeds to store the new write data in the form of a new data object, new ECC data set (which has already been generated) and a new metadata unit, Goss: [0066]-[0067]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include method and apparatus for managing data in a memory as taught by Goss to provide a fast reject processing mechanism that does not require the calculation of additional data in order to reduce write amplification (unnecessary duplicate copies of the same content).
Claim 14 recite a method comprising steps are similar to subject matters of claim 7.  Therefore, claim 14 has been rejected by the same reason as discussed in claim 7.

Regarding claim 15, Goss further teaches: performing an exact search between a fingerprint of said input block and a database of fingerprints created using a collision resistance algorithm (e.g. A newly generated hash value (HASH X) for new cached write data is generated in accordance with FIG. 14. A search is made to identify a match between the input HASH X and the contents of the hash fields, Goss: [0080]); and perform said searching if an exact match is not found (e.g. If a mismatch exists between the respective sets of ECC data, as signified at block 210, the storage manager 202 proceeds to store the new write data in the form of a new data object, new ECC data set (which has already been generated) and a new metadata unit, Goss: [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for retrieving and using block fingerprints for data deduplication as discloses by Zheng to include method and apparatus for managing data in a memory as taught by Goss to provide a fast reject processing mechanism that does not require the calculation of additional data in order to reduce write amplification (unnecessary duplicate copies of the same content).

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

Applicant argues: When the fingerprints match, indicating a duplicate data block, Zheng does not store the duplicate block.  Zheng does not compute a difference block between already similar blocks (independent claims 1 and 8 recite “between said input block and a similar block” (emphasis added)); he only compares between an input block and the existing blocks.  Thus, Zheng not only does not generate ‘difference blocks’, he does not generate difference blocks which will have only small differences, since such difference blocks provide the difference between already similar blocks.

In response: Examiner respectfully submits that Zheng discloses the argument at least in paragraphs [0016], [0076] and [0077], e.g. for identifying duplicate data blocks, the duplication module, in the operating system, prior to deduplication or periodically comparation, compared identified data blocks byte-by-byte to verify that they are actual duplicates, different values may be copied into the RAID checksum.  From this teaching, it is understood that Zheng does calculate and generate different blocks, e.g. different values are generated from data blocks comparisons.  
The Examiner respectfully submits that the Applicants’ arguments only state that the cited reference fail to teach or suggest limitations recited in the amended claim, but do not appear to present any clarity or submit that the limitations are fully supported by the originally-filed specification.  For this reason, Examiner has full latitude to interpret each claim in the broadest reasonable sense (in re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997)).  Examiner references prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. Applicant is invited to further amendment the claims to overcome the prior art(s) made of record. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714”.  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/3/2022